DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/30/18 and the amendment filed 3/26/21.

1.	Claim 4, 11 and 18 are objected to.
2.	Claims 1-20 are pending.
3.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected.

Allowable Subject Matter
4.	Claim 4, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejections. Arguments that may apply have been addressed below:
Applicant states:
A:	The Applicant respectfully submits that neither Crisp nor Togawa teach anything that can be properly characterized as a remote access controller.
col. 2, lines 28-30; col. 3, lines 9-11 and 33-34: col. 7, lines 57-59; and Fig. 6/640 as well as the combined references and expanded explanations contained within the current office action for more elaborate details. Further note that the input/output module is separated from the processor (see Fig. 6) and thus operates independently.  Thus, at the present time, the independent claims and their associated dependent claims are viewed as not allowable.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

8.	Claim 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (Crisp), US Patent No.: 9298569 in view of Togawa, (Togawa), US PGPub. No.: 20200042422.

As per claim 1, Crisp teaches a memory log retrieval and provisioning system, (systems and methods for log storage and retrieval comprises providing logs to central server (provisioning)) (col. 1, lines 42-52), comprising: 
a support system; (Central server) (col. 2, lines 39); and 
a server device that is coupled to the support system via a network, (the CPE ((server device) coupled to support system (Central server)) identifies that a failure flag has been set and the CPE device can automatically transmit logs to a central server (support system) and clear the flag (viewed as a service, hence CPC represents a server)) (col. 2, lines 37-39; Fig. 1), wherein the server device includes: 
a processing system, (processor and I/O device) (Fig. 6/610 and 640); and 
(memory; and/or storage device; NVM coupled to processor) (col. 4, lines 38-42; Fig. 6/610, 620 and 630) and that includes instructions that, when executed by the processing system, cause the processing system, (col. 7, line 26-37)  to provide an operating system engine, (via providing an operating system that creates an execution environment for the computer program) (col. 8, lines 27-33); 
a memory device that is included in the memory system and that includes a storage device (component/device; NVM, volatile memory, a hard disk drive (HDD) (col. 3, lines 49-51; col. 7, lines 27-30); and at least one memory module, (memory component/module) (Fig. 6/620); wherein the storage device includes at least one memory log, (stores the logs (320) in NVM (storage device) and transmits a notice of an unanticipated failure to the central server; the device can also set a flag in NVM to alert itself or an external device that an unanticipated failure has occurred and that relevant logs have been stored)(col. 2, lines 28-34; col. 4, lines 40-41); and 
a memory log retrieval and provisioning subsystem that is coupled to the memory device, (CPE can represent the memory log retrieval and provisioning subsystem) (via storing and transmitting Logs (provisioning) to Central Server) (col. 2, lines 37-40; Fig. 1), wherein the memory log retrieval and provisioning subsystem includes a remote access controller that operates independently from the processing system, (input/output device operates independently (i.e. device) , hence from processor)  (Fig. 6/640) and that is configured to: 
determine that a memory log retrieval event has occurred in the server device, (the device can also set a flag in NVM to alert itself or an external device that an unanticipated failure has occurred and that “relevant logs have been stored” (log retrieved)) (col. 2, lines 28-30); 
automatically retrieve, without user instructions subsequent to detecting the memory log retrieval event and in response to determining the memory log retrieval event has occurred, the at least one memory log from the storage device (Central server automatically retrieves as claimed in response to determining via detection of an unanticipated failure in a broadband communications device (e.g. customer premise equipment (CPE) device); processing and storing of logs in non-volatile memory (NVM); setting a flag in NVM capable of alerting the CPE device of the unanticipated failure following restart; transmitting the logs to an external central server) (col. 1, lines 45-52; Fig. 3)
; and 
automatically transmit, without user instructions subsequent to automatically retrieving the at least one memory log, the at least one memory log via an out-of-band network connection through the network to the support system, (wherein central server is viewed as support system which automatically retrieves logs; central server receives via external networks (out of band network connection); note connection from I/O device 640 to HFC network (Fig. 6 and Fig. 1) (col. 1, lines 45-52; Fig. 6; Fig. 1).

However, Togawa teaches wherein the storage device is dedicated to the memory device, (The storage device 103 includes a read only memory (ROM) dedicated to reading, a hard disk drive or a flash memory that is readable and writable) (para. 46); and includes at least one memory log generated in response to operation of the memory device (generated second log L2 is temporarily stored in the memory) (para. 53; Fig. 1).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp and Togawa in order to enhance the invention with the order of logs which is determined for a log having an identifier indicating relevance and a log having no identifier independently, and the order of logs with respect to the entire analysis target logs is output by using the determined order, (Tagawa; para. 11). 
 	
	As per claim 2, the system of claim 1, Crisp teaches wherein the memory log retrieval event includes a server device support data collection event that is configured to collect support data from the server device and provide that support data through the network to the support system, (Central server automatically retrieves as claimed in response to determining via detection of an unanticipated failure in a broadband communications device (e.g. customer premise equipment (CPE) device); processing and storing of logs in non-volatile memory (NVM); setting a flag in NVM capable of alerting the CPE device of the unanticipated failure following restart; transmitting the logs (from CPE (server device) to an external (through network) central server; logs stored to data store 240) (col. 1, lines 45-52; col. 3, lines 42-45; Fig. 1).  

 	As per claim 3, the system of claim 1, Crisp teaches wherein the memory log retrieval event includes a critical memory device event that causes critical event memory data to be stored in the at least one memory log, (wherein the CPE device can be operable to provide the most recent logs after a catastrophic failure (i.e. after a failure where the device is unable to store or transmit the logs before 20 the unanticipated failure); Upon occurrence of an unanticipated failure, such as a processor exception, the processor can gather and assemble the configuration and diagnostic data 230 into logs operable to be stored to data store 240) (col. 3, lines 40-44; col. 5, lines 18-21).  

 	As per claim 7, Crisp teaches an Information Handling System (IHS), (systems and methods for log storage and retrieval which hence, provides information handling; processing and storing of logs can be a continuous process. For example, the processing 15 and storing of logs might occur daily or weekly (thus, perceived as information handling as well) (col. 1, lines 42-43; col. 5, lines 14-16) comprising: 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

(Central server automatically retrieves as claimed in response to determining via detection of an unanticipated failure in a broadband communications device (e.g. customer premise equipment (CPE) device); processing and storing of logs in non-volatile memory (NVM); setting a flag in NVM capable of alerting the CPE device of the unanticipated failure following restart; transmitting the logs (from CPE (server device) to an external (through network) central server; logs stored to data store 240) (col. 1, lines 45-52; col. 3, lines 42-45; Fig. 1).  

 	As per claim 9, the IHS of claim 8, Crisp teaches wherein the memory log retrieval event includes a critical memory device event that causes critical event memory data to be stored in the at least one memory log, (wherein the CPE device can be operable to provide the most recent logs after a catastrophic failure (i.e. after a failure where the device is unable to store or transmit the logs before 20 the unanticipated failure); Upon occurrence of an unanticipated failure, such as a processor exception, the processor can gather and assemble the configuration and diagnostic data 230 into logs operable to be stored to data store 240) (col. 3, lines 40-44; col. 5, lines 18-21).
  
 	As per claim 10, the IHS of claim 9, Crisp teaches wherein the at least one memory log is automatically retrieved immediately following the detection of the critical (wherein the CPE device can be operable to provide the most recent logs after a catastrophic failure (i.e. after a failure where the device is unable to store or transmit the logs before 20 the unanticipated failure); Upon occurrence of an unanticipated failure, such as a processor exception, the processor can gather and assemble the configuration and diagnostic data 230 into logs operable to be stored to data store 240) (col. 3, lines 40-44; col. 5, lines 18-21).  
 
9.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (Crisp), US Patent No.: 9298569 in view of Togawa, (Togawa), US PGPub. No.: 20200042422 and further in view of Thangaraj et al., (Thangaraj), US PGPub. No.: 20180260342 and further in view of Lopez et al., (Lopez), US PGPub. No.: 20070016827.

 	As per claim 5, the system of claim 1, Crisp teaches wherein the device, (CPE device processor) (col. 4, lines 55-63; Fig. 4) is configured to automatically retrieve the at least one memory log from the memory device, (the failure handling processes can include instructing the CPE device 305 to process and
15 store logs in NVM (320). The logs can include, for example, current configuration data associated with the device) (col. 4, lines 13-16; col. 5, lines 1-5).
 Neither Crisp nor Togawa specifically teach retrieve log via a sideband interface.
However, Thangaraj teaches retrieve log via a sideband interface, (sideband interface is configured to wirelessly transmit the first information retrieved from one of the memory devices) (Abstract; para. 8).
(Thangaraj; para. 8, 27).
Neither Crisp, Togawa, nor Thangaraj specifically teaches remote access controller device automatically retrieve the at least one memory log.
However, Lopez teaches remote access controller device automatically retrieve the at least one memory log, (In response to receiving the interrupt notification, a second logic device of the remote access card may be automatically instructed to retrieve data from the one or more registers of the first logic device via a communications link) (para. 10).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa, Thangaraj and Lopez such that the management client 110 may communicate management traffic with remote access card 106 in order to configure, update, adjust, monitor, debug, emulate, probe, test, or otherwise manage various settings or other parameters of the particular system, (Lopez; para. 27).

 	 As per claim 12, the IHS of claim 8, Crisp teaches wherein the device, (CPE device processor) (col. 4, lines 55-63; Fig. 4) that is configured to automatically retrieve the at least one memory log from the memory device, (the failure handling processes can include instructing the CPE device 305 to process and 15 store logs in NVM (320). The logs can include, for example, current configuration data associated with the device) (col. 4, lines 13-16; col. 5, lines 1-5).
 Neither Crisp nor Togawa specifically teach retrieve log via a sideband interface.
However, Thangaraj teaches retrieve log via a sideband interface, (sideband interface is configured to wirelessly transmit the first information retrieved from one of the memory devices) (Abstract; para. 8).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa and Thangaraj such that the first information includes error information of the mass storage device and to further acquire the benefits provided by integrating the wireless sideband interface 105 into the mass storage device controller which 100 outweigh the drawbacks, (Thangaraj; para. 8, 27).
Neither Crisp, Togawa, nor Thangaraj specifically teaches remote access controller device automatically retrieve the at least one memory log.
However, Lopez teaches remote access controller device automatically retrieve the at least one memory log, (In response to receiving the interrupt notification, a second logic device of the remote access card may be automatically instructed to retrieve data from the one or more registers of the first logic device via a communications link) (para. 10).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa, Thangaraj and Lopez such that the management client 110 may (Lopez; para. 27).

10.	Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (Crisp), US Patent No.: 9298569 in view of Togawa, (Togawa), US PGPub. No.: 20200042422 and further in view of Krontz et al., (Krontz), US PGPub. No.: 20030208654.

 	As per claim 6, the system of claim 1, 
Neither Crisp nor Togawa specifically teach wherein the at least one memory module includes a Dual Inline Memory Module (DIMM) and the at least one memory log includes a Serial Presence Detect (SPD) log.
However, Krontz teaches wherein the at least one memory module includes a Dual Inline Memory Module (DIMM) and the at least one memory log includes a Serial Presence Detect (SPD) log, (where correctable errors in the main memory are logged to a non-volatile portion of the random access memory (RAM) by use of the Serial Presence Detect (SPD) system. That is, as errors occur within particular Dual Inline Memory Modules (DIMM), the errors are logged to the SPD bytes of the DIMM) (para. 12).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa and Krontz in order to implement memory error recovery feature (Krontz; para. 50).

 	As per claim 13, the IHS of claim 8, 
Neither Crisp nor Togawa specifically teach wherein the at least one memory module includes a Dual Inline Memory Module (DIMM) and the at least one memory log includes a Serial Presence Detect (SPD) log. 
However, Krontz teaches wherein the at least one memory module includes a Dual Inline Memory Module (DIMM) and the at least one memory log includes a Serial Presence Detect (SPD) log, (where correctable errors in the main memory are logged to a non-volatile portion of the random access memory (RAM) by use of the Serial Presence Detect (SPD) system. That is, as errors occur within particular Dual Inline Memory Modules (DIMM), the errors are logged to the SPD bytes of the DIMM) (para. 12).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa and Krontz in order to implement memory error recovery feature implemented in the preferred embodiments is the ability to take corrective action with respect to memory prior to the memory actually failing, (Krontz; para. 50).

11.	Claim 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (Crisp), US Patent No.: 9298569 in view of Togawa, (Togawa), US PGPub. No.: .

14. 	As per claim 14, Crisp teaches a method for retrieving and providing memory logs, (the CPE coupled to Central server identifies that a failure flag has been set and the CPE device can automatically transmit (provides) logs to a central server (support system retrieves/saves))) (col. 2, lines 37-39; Fig. 1) comprising: 
determining, by a remote access controller that is included in a memory log retrieval and provisioning subsystem, (processor and input/output module included in CPE device) (Fig. 6) that a memory log retrieval event has occurred, (the device (CPE) can also set a flag in NVM (memory) to alert itself or an external device that an unanticipated failure has occurred and that “relevant logs have been stored” (log retrieved); also controller transmits and receive logs to HFC network)(col. 2, lines 28-30; col. 3, lines 9-11 and 33-34: col. 7, lines 57-59; Fig. 6) wherein the remote access controller operates independently from a processor (input/output device operates independently (i.e. device) , hence from processor)  (Fig. 6/640)  that provides an operating system engine for a server that houses the remote access controller and the processor, (CPE/server houses input/output module and processor; The system processor can include,(thus provides), an operating system) (col. 8, lines 27-31; Fig. 6); 
automatically retrieving, without user instructions subsequent to detecting the memory log retrieval event and in response to determining the memory log retrieval event has occurred, at least one memory log from a memory device that includes a storage device  and at least one memory module, (Central server automatically retrieves as claimed in response to determining via detection of an unanticipated failure in a broadband communications device (e.g. customer premise equipment (CPE) device); processing and storing of logs in non-volatile memory (NVM); setting a flag in NVM capable of alerting the CPE device of the unanticipated failure following restart; transmitting the logs to an external central server) (col. 1, lines 45-52; Fig. 3); wherein the storage device stores the at least one memory log in response to operation of the memory device, (stores the logs (320) in NVM (storage device operation) and transmits a notice of an unanticipated failure to the central server; the device can also set a flag in NVM to alert itself or an external device that an unanticipated failure has occurred and that relevant logs have been stored)(col. 2, lines 28-34; col. 4, lines 40-41); and 
automatically transmitting, by the remote access controller without user instructions subsequent to automatically retrieving the at least one memory log, the at least one memory log via an out-of-band network connection through a network to a support system, (wherein central server is viewed as support system which automatically retrieves logs; central server receives via external networks (out of band network connection); note connection from I/O device 640 to HFC network; Hence, I/O device transmits and receives data/including logs for CPE device, (Fig. 6 and Fig. 1) (col. 1, lines 45-52; col. 2, lines 28-34; col. 7, lines 57-60; Fig. 6; Fig. 1).
Crisp does not specifically teach wherein the storage device is dedicated to the memory device stores the at least one memory log that is generated in response to operation of the memory device.
However, Togawa teaches wherein the storage device is dedicated to the memory device (The storage device 103 includes a read only memory (ROM) dedicated to reading, a hard disk drive or a flash memory that is readable and writable) (para. 46); stores the at least one memory log that is generated in response to operation of the memory device, (generated second log L2 is temporarily stored in the memory) (para. 53; Fig. 1).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp and Togawa in order to enhance the invention with the order of logs which is determined for a log having an identifier indicating relevance and a log having no identifier independently, and the order of logs with respect to the entire analysis target logs is output by using the determined order, (Tagawa; para. 11). 
Neither Crisp nor Togawa specifically teach automatically retrieving, by the remote access controller.
However, Lopez teaches automatically retrieving, by the remote access controller, (In response to receiving the interrupt notification, a second logic device of the remote access card may be automatically instructed to retrieve data from the one or more registers of the first logic device via a communications link) (para. 10).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa and Lopez such that debugging logic 140 may instruct CPU(s) 102 to initiate a partial or complete system dump of some or all registers 108(storage) of CPU(s) 102, which data may be used, e.g., to diagnose the cause of other debugging or testing functions, (Lopez; para. 38).

 As per claim 15, the method of claim 14, Crisp teaches wherein the memory log retrieval event includes a support data collection event that is configured to collect support data from a server device that includes the memory device, and provide that support data through the network to the support system, (Central server automatically retrieves as claimed in response to determining via detection of an unanticipated failure in a broadband communications device (e.g. customer premise equipment (CPE) device); processing and storing of logs in non-volatile memory (NVM); setting a flag in NVM capable of alerting the CPE device of the unanticipated failure following restart; transmitting the logs (from CPE (server device) to an external (through network) central server; logs stored to data store 240) (col. 1, lines 45-52; col. 3, lines 42-45; Fig. 1).  

 	As per claim 16, the method of claim 14, Crisp teaches wherein the memory log retrieval event includes a critical memory device event that causes critical event memory data to be stored in the at least one memory log, , (wherein the CPE device can be operable to provide the most recent logs after a catastrophic failure (i.e. after a failure where the device is unable to store or transmit the logs before 20 the unanticipated failure); Upon occurrence of an unanticipated failure, such as a processor exception, the processor can gather and assemble the configuration and diagnostic data 230 into logs operable to be stored to data store 240) (col. 3, lines 40-44; col. 5, lines 18-21).
  
(wherein the CPE device can be operable to provide the most recent logs after a catastrophic failure (i.e. after a failure where the device is unable to store or transmit the logs before 20 the unanticipated failure); Upon occurrence of an unanticipated failure, such as a processor exception, the processor can gather and assemble the configuration and diagnostic data 230 into logs operable to be stored to data store 240) (col. 3, lines 40-44; col. 5, lines 18-21).
  
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (Crisp), US Patent No.: 9298569 in view of Togawa, (Togawa), US PGPub. No.: 20200042422 in view of Lopez et al., (Lopez), US PGPub. No.: 20070016827 and further in view of Thangaraj et al., (Thangaraj), US PGPub. No.: 20180260342.

 	As per claim 19, the method of claim 14, wherein the automatically retrieving, by the device that is provided as part of the memory log retrieval and provisioning subsystem, (Central server automatically retrieves as claimed in response to determining via detection of an unanticipated failure in a broadband communications device (e.g. customer premise equipment (CPE) device); processing and storing of logs in non-volatile memory (NVM); setting a flag in NVM capable of alerting the CPE device of the unanticipated failure following restart; transmitting the logs to an external central server; logs stored to data store 240) (col. 1, lines 45-52; col. 3, lines 42-45; Fig. 3); 

However, Lopez teaches automatically retrieving, by the remote access controller, (In response to receiving the interrupt notification, a second logic device of the remote access card may be automatically instructed to retrieve data from the one or more registers of the first logic device via a communications link) (para. 10).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa, and Lopez such that debugging logic 140 may instruct CPU(s) 102 to initiate a partial or complete system dump of some or all registers 108(storage) of CPU(s) 102, which data may be used, e.g., to diagnose the cause of other debugging or testing functions, (Lopez; para. 38).
Neither Crisp, Togawa, nor Lopez specifically teach at least one memory log is via a sideband interface.
However, Thangaraj teach at least one memory log is via a sideband interface, (sideband interface is configured to wirelessly transmit the first information retrieved from one of the memory devices) (Abstract; para. 8).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crisp, Togawa, Lopez and Thangaraj to provide the wireless sideband interface processor 135 which retrieves various internally generated operating information of the mass storage device 199 from the controller processor 101, processes the information for wireless (Thangaraj; para. 28).

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crisp et al. (Crisp), US Patent No.: 9298569 in view of Togawa, (Togawa), US PGPub. No.: 20200042422 in view of Lopez et al., (Lopez), US PGPub. No.: 20070016827 and further in view of Krontz et al., (Krontz), US PGPub. No.: 20030208654.

 	As per claim 20, the method of claim 14,
Neither Crisp, Togawa nor Lopez specifically teaches wherein the at least one memory module includes a Dual Inline Memory Module (DIMM) and the at least one memory log includes a Serial Presence Detect (SPD) log.
However, Krontz teaches wherein the at least one memory module includes a Dual Inline Memory Module (DIMM) and the at least one memory log includes a Serial Presence Detect (SPD) log, (where correctable errors in the main memory are logged to a non-volatile portion of the random access memory (RAM) by use of the Serial Presence Detect (SPD) system. That is, as errors occur within particular Dual Inline Memory Modules (DIMM), the errors are logged to the SPD bytes of the DIMM) (para. 12).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of (Krontz; para. 50).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krzyzanowski, US PGPub. 20050141566, i.e. para. 11, (The control logic may be further adapted to update a log of events stored in a memory based on the first and second data, which may further entail comparing data relating to a first controller event with data relating to a second controller event and, if the data relating to the first controller event conflicts with the data relating to the second controller event, updating the log of events only if a timestamp associated with the first controller event is earlier than a timestamp associated with the second controller event).
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        5/28/21